                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Brandi Kniebes-Larsen,

              Petitioner,

v.                                                       Case No. 18-cv-1261 (JNE/BRT)
                                                         ORDER
United States of America,

              Respondent.

       In a Report and Recommendation (“R&R”) dated October 2, 2018, the Honorable

Becky R. Thorson, United States Magistrate Judge, recommended that the Court dismiss

Kniebes-Larsen’s petition because the Court lacks jurisdiction. ECF No. 5. Petitioner

objected. ECF No. 6. In addition to repeating arguments addressed by Judge Thorson,

Petitioner argues that the district court erred in sentencing because a jury must find the

drug quantity attributable to the defendant on an individualized basis, not just the drug

quantity attributable to the conspiracy as a whole. Id. However, the Court lacks

jurisdiction over this objection for the reasons explained by Judge Thorson in the R&R.

Based on a de novo review of the record, the Court adopts the R&R in its entirety. See

28 U.S.C. § 636(b)(1); D. Minn. LR 72.2. Therefore, IT IS ORDERED THAT:

       1. This matter be DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: November 28, 2018
                                                                s/ Joan N. Ericksen
                                                                JOAN N. ERICKSEN
                                                                United States District Judge
